In re Williams, Charles; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “B”, No. 344-968; to the Court of Appeal, Fourth Circuit, No. 93KW-2281.
Writ granted in part; otherwise denied; case remanded. The district court is ordered to appoint counsel for relator and hold a héaring at which it will determine whether the failure of trial counsel to secure the presence of Louis Berlier as a witness and counsel’s failure to object to hearsay testimony based on an alleged conversation with Mr. Berlier constituted ineffective assistance of counsel under the standard set out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). In all other respects the application is denied.
BLEICH, J., not on panel.